Citation Nr: 9908514	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-23 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a stress fracture of the right hip/pelvis.

3.  Entitlement to service connection for a low back disorder 
as secondary to the service-connected residuals of a stress 
fracture of the right hip/pelvis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
August 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The claim for service connection for sinusitis will be 
addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected residuals of a stress 
fracture of the right hip/pelvis disability is manifested by 
subjective complaints of pain and soreness of the right hip 
with objective evidence of full range of motion of the hips 
and no evidence of any functional loss. 

3.  A low back disorder was not caused or aggravated by the 
veteran's service-connected residuals of a stress fracture of 
the right hip/pelvis.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected residuals of a stress fracture of the right 
hip/pelvis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5250, 5252, 5253, 
5254, 5255 (1998).

2.  Service connection for a low back disorder as secondary 
to the service-connected residuals of a fracture of the right 
hip/pelvis is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for residuals of a stress fracture 
of the right hip/pelvis

A.  Applicable Laws and Regulations

The Board finds that the veteran's claim for an evaluation in 
excess of 10 percent for residuals of a stress fracture of 
the right hip and pelvis to be well grounded in that it is 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  This finding is based on the veteran's assertion 
that his service-connected residuals of a fracture of the 
right hip and pelvis has increased in severity beyond the 
currently assigned 10 percent disability evaluation.  
Proscelle v. Derwinski, 1 Vet. App. 629 (1992).  Once its 
determined that a claim is well grounded, the VA has a 
statutory duty to assist in the development of evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  Pertinent 
clinical data have been associated with the file, including 
current data sufficient to address the merits of the 
veteran's claim.  In this regard, the veteran was afforded a 
VA examination in April 1997.  Thus, the Board is satisfied 
that the statutory duty to assist has been met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. Factors to be 
considered in evaluating the residual disability include less 
movement than normal (due to limitation or blocking or 
tendon-tie-up), more movement than normal (from relaxation of 
ligaments), weakened movement, excess fatigability, pain on 
movement, swelling, deformity or atrophy of disuse, or 
incoordination. 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Cf. 38 C.F.R. § 4.59 (1998).

Currently, the veteran's service-connected residuals of a 
stress fracture of the right hip/pelvis are rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5003-5010, traumatic 
arthritis substantiated by X-ray findings, and a 10 percent 
disability evaluation has been assigned.  Diagnostic Codes 
5010 provides that arthritis, due to trauma and substantiated 
by X-ray findings is to be rated as degenerative arthritis, 
pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 
provides that arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Codes 
5250 et seq.), and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
rating based on limitation of motion is noncompensable under 
the appropriate diagnostic codes, a 10 percent rating for 
each major joint or group of minor joints affected by 
limitation of motion should be assigned; the 10 percent 
rating is not to be combined with, nor added to, Diagnostic 
Code 5003.  In the absence of limitation of motion, a 20 
percent rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.

The Board will also consider 38 C.F.R. § 4.71a, Diagnostic 
Codes 5250, 5252, 5253, 5254 and 5255 for ankylosis, 
limitation of motion and impairment of the thigh and hip.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5250, a 60 
percent disability evaluation will be assigned where there is 
favorable ankylosis of the hip in flexion at an angle between 
20 degrees and 40 degrees, and slight adduction or abduction.  
A 70 percent evaluation will be assigned where there is 
evidence of intermediate ankylosis of the hip.  A 90 percent 
disability evaluation is warranted where there is evidence of 
extremely unfavorable ankylosis of the hip where the foot 
does not reach the ground, crutches necessitated. 

Under DC 5252, flexion of the thigh limited to 45 degrees 
warrants a 10 percent evaluation. Where the evidence shows 
flexion limited to 30 degrees, a 20 percent evaluation may be 
assigned.  A 30 percent evaluation may be warranted for 
flexion limited to 20 degrees, and a 40 percent evaluation 
may be permitted for flexion limited to 10 degrees.  38 
C.F.R. § 4.71a, DC 5252 (1998).

In addition, DC 5253 provides that a 10 percent evaluation 
may be assigned for either limitation of or rotation of the 
thigh where it cannot toe-out more than 15 degrees of the 
affected leg or where there is limitation of adduction of the 
thigh so the legs cannot cross.  A 20 percent evaluation may 
be warranted for limitation of abduction of the thigh, motion 
lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253 (1998).  
Further, an 80 percent evaluation is warranted for a flail 
hip joint under DC 5254. 38 C.F.R. § 4.71a, DC 5254 (1998). 

Finally, malunion of the femur with slight knee or hip 
disability warrants a 10 percent evaluation, with moderate 
knee or hip disability warrants a 20 percent evaluation, and 
with marked knee or hip disability warrants a 30 percent 
evaluation. Where the evidence demonstrates either fracture 
of surgical neck of the femur with false joint, or fracture 
of shaft or anatomical neck of the femur with nonunion of the 
femur, without loose motion, weight bearing preserved with 
aid of brace, a 60 percent evaluation may be assigned.  An 80 
percent evaluation may be assigned if the evidence shows 
fracture of shaft or anatomical neck of the femur with 
nonunion of the femur, with loose motion (spiral or oblique 
fracture).  38 C.F.R. § 4.71a, Diagnostic Code 5255 (1998).

B.  Factual Background

The veteran contends that her service-connected residuals of 
a stress fracture of the right hip/pelvis are more severely 
disabling than the current 10 percent disability evaluation 
reflects as a result of such symptoms as pain and tenderness 
in her right hip.  

Recent pertinent private and VA medical records, dating from 
1995 to 1997, reflect that the veteran primarily sought 
treatment for her low back pain.  During an April 1997 VA 
orthopedic examination, the veteran was able to ambulate 
independently.  Although she had some pelvic pain, soreness 
and tenderness on the right side of her hip, she had full 
range of motion in her hips.  The veteran was able to raise 
on her toes and heels and there was no evidence of any 
neurological involvement.  An X-ray of the pelvis revealed no 
significant abnormality of the bone.  The veteran was 
diagnosed as having residuals of a stress fracture of the 
right inferior pubic ramus. The examiner concluded that the 
veteran still experienced symptoms with regard to her back 
and that she still had pelvic pain on the right side.  
However, he was unable to totally differentiate between any 
radicular pain from her back going into the right leg.  

During a May 1997 hearing at RO in Cleveland, Ohio, the 
veteran testified that she injured her right pelvis during 
basic training in December 1981.  She related that she had a 
sharp, dull and constant pain in the area of her right hip 
when she sat on a hard surface or when she stood for a 
prolonged period of time.  The veteran indicated that she 
took 500 milligrams of Naprosyn four times a day and that she 
had numbness in her right leg which became warm and sensitive 
when she pushed on it.  The veteran reported that she had 
been issued two back braces by VA, and  had problems 
ascending the stairs.  She indicated that she slept with 
pillows under her knees in order to relieve pressure from her 
back.  The veteran reported that she did not want to work 
because she could not lean over and had problems with sitting 
and standing for an extended period of time.  The veteran 
related that she required assistance when she put on her 
socks and shoes and that she was unable to complete any 
chores on her farm.  The veteran testified that she had been 
receiving treatment from Dr. Merickel since 1989 or 1990, and 
that she had lost her construction job as a result of her 
back.  She reported that she was first treated at the VA Wade 
Park in September 1995, and that from 1983 to 1989, she had 
received treatment from a Dr. Brechbuhler.  

C.  Analysis

As the veteran had full function of the hips on recent VA 
examination, a disability evaluation greater than 10 percent 
under Diagnostic Code 5252 is not for assignment.  In 
addition, as there was no evidence of any ankylosis of the 
hip, other impairment of the thigh (i.e. limitation of 
rotation of abduction of the thigh beyond 10 degrees), flail 
joint of the hip or malunion of the femur with moderate knee 
or hip disability, an evaluation greater than 10 percent 
under Diagnostic Codes 5250, 5252, 5253, 5254 and 5255 is 
also not in order.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.20, 4.40, 4.41, 4.42, 4.45, 4.59, 4.71a, and 
Diagnostic Codes 5003, 5010-5250, 5251, 5252, 5253, 5254 and 
5255.

However, where functional loss is alleged due to pain on 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207- 
208 (1995).  While the provisions of 38 C.F.R. § 4.40 do not 
require separate ratings based on pain, the Board is 
obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997). 
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  As noted previously, although the 
veteran still experienced pain in the right pelvic area on 
recent VA examination, she had full range of motion of the 
hips, was able to ambulate independently and an X-ray of the 
pelvis was normal.  Thus, there is no additional functional 
loss of the right hip as a result of the veteran's complaints 
of pain and a rating in excess of 10 percent under the 
aforementioned Diagnostic Codes is not warranted under the 
holding of the Court of Veterans Appeals in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The pathology and objective 
observations of the veteran's behavior during the course of 
the most recent VA examination do not satisfy the 
requirements for a higher evaluation.  After careful 
consideration of the evidence of record, the Board is of the 
opinion that the presently assigned evaluation appropriately 
reflects the current degree of functional impairment 
objectively demonstrated.

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b) (1998).  The Board, however, has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran has testified that she was 
no longer able to work as a result of her non-service 
connected low back pain and not because of her service-
connected residuals of a stress fracture of the right 
hip/pelvis.  Indeed, a review of the medical evidence of 
record reflects that the veteran has primarily sought 
treatment, such as hospitalizations, for her non service-
connected low back pain and sinusitis and not her service-
connected residuals of a stress fracture of the right 
hip/pelvis.  Accordingly, the Board finds that the RO did not 
err in failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. § 5107(b).

II.  Secondary Service Connection

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation. 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1998). 
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.

A claim for secondary service connection, like all claims, 
must be well-grounded. Reiber v. Brown, 7 Vet. App. 513 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused a new disability, he 
or she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. 38 C.F.R. § 3.310(a) (1998).  See Allen 
v. Brown, 8 Vet. App. 448 (holding that when aggravation of a 
non-service-connected disorder is proximately due to or is 
the result of a service-connected disability, that extent of 
aggravation is service connected on a secondary basis.

In this case, the veteran contends that she acquired a low 
back disability at the same time she fractured her right hip 
during service.  In this regard, service medical records 
reflect that during service, the veteran complained of hip 
pain after she suffered a stress fracture in the right 
inferior pubic ramus of the pelvis; however, no back 
involvement was reported.  In December 1981, the veteran 
complained of low back pain for the previous two weeks and 
that it hurt when she performed sit-ups or pushups.  She 
related that she had been seen at home by a chiropractor.  
The impression of the examiner was muscle strain.  The 
remainder of the veteran's service medical records are 
negative for any further low back complaints and/or a low 
back disorder.  At a June 1983 examination for separation, to 
include a Report of Medical History, the veteran's spine was 
found to have been normal, but she reported having had back 
pain and occasional back pain was noted by the examining 
physician.  

Pertinent post-service evidence includes hearing testimony 
from a February 1997 RO hearing at the Cleveland, Ohio, and 
VA and private medical records, dating from August 1983 to 
May 1997.  

In February 1997, the veteran testified that she received 
treatment for the muscle in her leg after she had sustained a 
fracture to the right pelvis area during service.  She 
related that she had constant pain in her back and, as a 
result, she was unable to work.  The veteran related that she 
got married in 1983, went to Germany and did not receive 
treatment for her back during that time.  She testified that 
from 1983 to 1989, she saw a Dr. Brechbuhler and from 1989 to 
the present, she saw a Dr. Merickle.  She related that she 
wore a back brace and had been receiving treatment for her 
low back from VA since 1995.  

Private and VA medical records, dating from 1983 to 1997, 
reflect that the veteran has complained of low back pain 
which has interfered with her ability to work, and that she 
has been diagnosed as having Grade1-2 spondylolisthesis at 
L5-S1.  In particular, a December 1995 medical report 
submitted by E.D. Merickel, D.C., reflects that the veteran 
reported that her back has hurt on and off ever since she 
injured it during service.  An X-ray of the low back revealed 
fractures of the pars interarticularis L5 with degeneration 
which made a Grade II spondylolisthesis with degeneration.  
It was the opinion of Dr. Merickel that, " it appears that 
this fracture happened at the same time as the other 
fractures that the patient reported happened in the military.  
As it is not recent and has been causing problems 
periodically.  It is my professional opinion that these 
fractures all happened at the same time, because they all 
show the same kind of degeneration."  The Board notes that 
these findings are based solely on the history provided by 
the veteran and are therefore of limited probative value. The 
Board is not bound to accept medical opinions or conclusions 
which are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  While an examiner can 
render a current diagnosis based on his examination of the 
veteran, his opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran, unless it is based on a thorough review of the 
record. See Swann v. Brown, 5 Vet. App. 229, 233 (1993).

An April 1997 Orthopedic examination report reflects that the 
veteran reported having both back and pelvis problems since 
1981.  She felt that she had some back pain which radiated to 
her leg and some muscle problems in her right leg.  The 
veteran indicated that ever since she sustained a fracture to 
the right inferior pubic ramus area of the pelvis during 
service, she has had radiating back pain.  She reported that 
she still experienced occasional right sided pelvic pain 
which radiated into her right legs.  She reported that there 
were times when she would get some paresthesias into her legs 
and feet.  It was noted that the veteran wore a back brace, 
was receiving physical therapy, was on medication and that 
her back was affected by weather changes and various body 
positions.  The veteran was diagnosed as having 
spondylolisthesis, and it was the opinion of the VA examiner 
that the veteran's service-connected residuals of a stress 
fracture of the right inferior pubica ramus and 
spondylolisthesis of the lumbar spine were separate 
disabilities.  

While the Board observes the December 1995 medical opinion of 
E.D. Merickel, D.C., wherein it was indicated that the 
veteran's spinal fracture and service-connected stress 
fracture of the right pelvis/hip area were incurred at the 
same time, it has accorded more weight to the April 1997 VA 
examiner's opinion indicating that such disabilities are 
separate.  In reaching such conclusion, the Board finds that 
the April 1997 VA examiner was performed by a medical doctor 
and not a Doctor of Chiropractic Medicine.  In addition, it 
appears that the VA examiner reviewed the entire claims file, 
to include the December 1995 opinion of E.D. Merickel, and 
conducted a physical examination of both the veteran's hips 
and low back.  Therefore, the Board accords greater weight to 
this opinion than to the opinion of E.D. Merickel D.C..  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992) ("[t]he BVA has 
the duty to assess the credibility and weight to be given the 
evidence")); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The Board observes the veteran's testimony that she sustained 
fractures to her back and pelvic area at the same time during 
service.  However, the veteran is not shown to be competent 
to offer a medical opinion as to the etiology of the low back 
disability.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While a 
veteran can report her symptoms, her statements as to the 
cause of any low back disability must be supported by 
competent medical evidence, not merely allegations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).

Accordingly, the Board finds that the weight of the evidence 
is against the claim of service connection for a low back 
disability as secondary to the service-connected residuals of 
a fracture of the right hip/pelvis and is denied.


ORDER

An evaluation in excess of 10 percent for residuals of a 
fracture of the right hip/pelvis is denied.

Entitlement to service connection for a low back disorder as 
secondary to the service-connected residuals of a stress 
fracture of the right hip/pelvis is denied.


REMAND

The veteran contends, in essence, that she currently has 
sinusitis that waxes and wanes which began during service 
and, as a result, service connection should be granted. 

Service medical records reflect that the veteran was seen on 
one occasion, March 1983, for sinusitis.  At that time, she 
complained of headaches in the frontal area, which was not 
related to dental treatment.  She related that she had many 
similar episodes, but denied having an allergy.  An X-ray of 
the sinuses revealed mucosal edema of the maxillary sinuses 
consistent with sinusitis.  The frontal, ethmoid and sphenoid 
sinuses were normal.  The assessment of the examiner was 
sinusitis.  In late March, it was noted that the veteran's 
sinuses were resolving.  The veteran was advised medication 
and to apply heat to the area.  At a June 1983 examination 
for separation, to include a Report of Medical History, the 
veteran's sinuses were found to have been normal.  The 
veteran indicated, however, that she had sinusitis and it was 
indicated that she had had occasional sinus headaches by the 
examining physician.  

The Board observes that post-service private and VA medical 
evidence, dating from 1983 to 1997, reflect that the veteran 
has consistently complained of having had headaches, a sore 
throat and sinusitis, which she self-medicated.  These 
reports also reflect that the veteran was found to have had 
sinusitis and cephalalgia and that she gave a history of 
having her first sinus attack during service in 1981.  

Although an April 1997 VA examination report reflects that 
the veteran did not have any sinusitis on examination and 
that she was asymptomatic, the Board concludes that given the 
in-service X-ray findings of mucosal edema of the maxillary 
sinuses, which were found to have been consistent with 
sinusitis, and the veteran's consistent complaints of 
sinusitis and continuity of symptomatology since her 
discharge from service, additional development is necessary 
prior to final adjudication of the veteran's claim for 
service connection for sinusitis.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Thereafter, the RO should request 
that the veteran identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her since 
service for her sinusitis.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The RO should further schedule the 
veteran for a VA examination by an ear, 
nose and throat specialist in order to 
determine the nature and extent of any 
sinusitis found on examination.  All 
indicated studies, to include X-rays and 
computed topography scans, should be 
performed and all findings should be set 
forth in detail.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested 
examination, with specific attention to 
the service medical records.  The 
examiner must provide an opinion as to 
whether it is at least as likely as not 
that any current chronic sinusitis found 
on examination is etiologically related 
to the veteran's sinusitis shown during 
service.  A complete rationale for any 
opinion expressed must be provided.

3.  The RO should then review the 
examination report to ensure that all 
actions requested by the Board have been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Veterans Appeals has determined that a 
remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

4.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for sinusitis.  If the 
determination of this claim remains 
adverse to the veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the appropriate opportunity to 
respond before the case is returned to 
the Board.  The veteran should also be 
provided appropriate notice of the 
requirements to perfect an appeal with 
respect to any issue addressed therein 
which does not appear on the title page 
of this decision.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until she is otherwise 
notified.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

- 14 -


- 1 -


